FILE COPY



 Augustine Nwabuishi, Rose                                                Dana D.
 Nwabuishi, Resource Health
 Services, Inc dba Resource
 Home Health Services, Inc.
     and Resource Care
      Corp.Appellant/s

                         Fourth Court of Appeals
                                San Antonio, Texas
                                     October 30, 2014

                                   No. 04-14-00363-CV

Augustine NWABUISHI, Rose Nwabuishi, Resource Health Services, Inc dba Resource Home
                  Health Services, Inc. and Resource Care Corp.,
                                    Appellants

                                             v.

                                Dana D. MOHAMMADI,
                                        Appellee

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-05341
                     Honorable Solomon Casseb, III, Judge Presiding


                                      ORDER

       The Appellant’s Motion for Extension of Time to File Brief is GRANTED.            The
appellant’s brief is due on November 3, 2014.
                                              sbm

                                                  _________________________________
                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of October, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court